Exhibit 10.1
EXECUTION VERSION
 
 
Published CUSIP Number: [                    ]
AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of February 8, 2008
among
AVERY DENNISON OFFICE PRODUCTS COMPANY,
as the Borrower,
AVERY DENNISON CORPORATION,
as Holdings,
BANK OF AMERICA, N.A.,
as Administrative Agent,
The Other Lenders Party Hereto,
and
BANC OF AMERICA SECURITIES LLC,
and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers.
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section
 
Page
 
Article I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    13  
1.03 Accounting Terms
    14  
1.04 Rounding
    14  
1.05 Times of Day
    14  
Article II THE COMMITMENTS AND LOANS
    15  
2.01 The Loans
    15  
2.02 The Making, Conversions and Continuations of Loans
    15  
2.03 Optional Prepayments
    16  
2.04 Reduction of Commitments
    17  
2.05 Repayment of Loans
    17  
2.06 Interest
    17  
2.07 Fees
    17  
2.08 Computation of Interest and Fees
    18  
2.09 Evidence of Debt
    18  
2.10 Payments Generally; Administrative Agent’s Clawback
    18  
2.11 Sharing of Payments by Lenders
    20  
2.12 Payments by Holdings
    21  
Article III TAXES, YIELD PROTECTION AND ILLEGALITY
    21  
3.01 Taxes
    21  
3.02 Illegality
    23  
3.03 Inability to Determine Rates
    23  
3.04 Increased Costs
    24  
3.05 Compensation for Losses
    25  
3.06 Mitigation Obligations; Replacement of Lenders
    26  
3.07 Survival
    26  
Article IV CONDITIONS PRECEDENT TO THE LOANS
    26  
4.01 Conditions to the Loans
    26  
Article V REPRESENTATIONS AND WARRANTIES
    28  

i



--------------------------------------------------------------------------------



 



         
Section
 
Page
 
5.01 Existence and Qualification; Power; Compliance with Law
    28  
5.02 Authority; Compliance with Other Instruments and Government Regulations
    29  
5.03 No Governmental Approvals Required
    29  
5.04 Subsidiaries
    29  
5.05 Financial Statements
    30  
5.06 No Material Adverse Change or Other Liabilities
    30  
5.07 Title to Assets
    30  
5.08 Regulated Industries
    30  
5.09 Litigation
    30  
5.10 Binding Obligations
    31  
5.11 No Default
    31  
5.12 ERISA
    31  
5.13 Regulation U
    31  
5.14 Tax Liability
    31  
5.15 Copyrights, Patents, Trademarks and Licenses, etc.
    32  
5.16 Environmental Matters
    32  
5.17 Insurance
    32  
5.18 Disclosure
    32  
Article VI AFFIRMATIVE COVENANTS
    32  
6.01 Financial and Business Information
    32  
6.02 Certificates; Other Information
    33  
6.03 Notices
    33  
6.04 Payment of Taxes and Other Potential Liens
    34  
6.05 Preservation of Existence
    35  
6.06 Maintenance of Properties
    35  
6.07 Maintenance of Insurance
    35  
6.08 Compliance with Laws
    35  
6.09 Inspection Rights
    35  
6.10 Keeping of Records and Books of Account
    36  
6.11 ERISA Compliance
    36  
6.12 Environmental Laws
    36  
6.13 Use of Proceeds
    36  

ii



--------------------------------------------------------------------------------



 



         
Section
 
Page
 
6.14 Termination of the Existing Credit Agreement
    36  
6.15 Assumption of the Obligations by Holdings
    36  
Article VII NEGATIVE COVENANTS
    37  
7.01 Type of Business
    37  
7.02 Liens
    37  
7.03 Investments
    38  
7.04 Contingent Obligations
    38  
7.05 Subordinated Debt
    38  
7.06 Sale of Assets or Merger
    38  
7.07 Financial Covenants
    38  
7.08 Use of Proceeds
    38  
Article VIII EVENTS OF DEFAULT AND REMEDIES
    39  
8.01 Events of Default
    39  
8.02 Remedies upon Event of Default
    40  
Article IX ADMINISTRATIVE AGENT
    41  
9.01 Appointment and Authority
    41  
9.02 Rights as a Lender
    41  
9.03 Exculpatory Provisions
    41  
9.04 Reliance by Administrative Agent
    42  
9.05 Delegation of Duties
    42  
9.06 Resignation of Administrative Agent
    43  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    43  
9.08 No Other Duties, Etc
    43  
9.09 Administrative Agent May File Proofs of Claim
    44  
Article X CONTINUING GUARANTY
    44  
10.01 Guaranty
    44  
10.02 Rights of Lenders
    45  
10.03 Certain Waivers
    45  
10.04 Obligations Independent
    45  
10.05 Subrogation
    45  
10.06 Termination; Reinstatement
    46  
10.07 Subordination
    46  
10.08 Stay of Acceleration
    46  

iii



--------------------------------------------------------------------------------



 



         
Section
 
Page
 
10.09 Condition of the Borrower
    46  
Article XI MISCELLANEOUS
    47  
11.01 Amendments, etc.
    47  
11.02 Notices; Effectiveness; Electronic Communications
    47  
11.03 No Waiver; Cumulative Remedies
    49  
11.04 Expenses; Indemnity; Damage Waiver
    49  
11.05 Payments Set Aside
    51  
11.06 Successors and Assigns
    51  
11.07 Treatment of Certain Information; Confidentiality
    54  
11.08 Right of Setoff
    55  
11.09 Interest Rate Limitation
    55  
11.10 Counterparts; Integration; Effectiveness
    55  
11.11 Survival of Representations and Warranties
    55  
11.12 Severability
    56  
11.13 Replacement of Lenders
    56  
11.14 Governing Law; Jurisdiction; etc.
    57  
11.15 Waiver of Jury Trial
    57  
11.16 California Judicial Reference
    58  
11.17 No Advisory or Fiduciary Responsibility
    58  
11.18 USA PATRIOT Act Notice
    59  
SIGNATURES
    S-1  

iv



--------------------------------------------------------------------------------



 



         
Schedules
     
 
       
2.01
Commitments and Applicable Percentages      
5.04
Subsidiaries      
5.09
Litigation      
11.02
Administrative Agent’s Office, Certain Addresses for Notices      
 
       
Exhibits
       
 
     
Form of
     
 
       
A
Committed Loan Notice      
B
Note      
C
Compliance Certificate      
D
Assignment and Assumption      
E-1
Opinion Matters – Counsel to Loan Parties      
E-2
Opinion Matters – Local Counsel to Loan Parties      

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of February 8, 2008,
among AVERY DENNISON OFFICE PRODUCTS COMPANY, a Nevada corporation (the
“Borrower”), AVERY DENNISON CORPORATION, a Delaware corporation (“Holdings”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”).
PRELIMINARY STATEMENTS:
     The Borrower has requested that the Lenders provide a term loan facility
and the Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Holdings and/or any of its
Subsidiaries directly or indirectly (a) acquires any going business or all or
substantially all of the assets of any firm, corporation, or division thereof,
whether through purchase of assets, merger or otherwise or (b) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority in ordinary voting power of the securities of a
corporation which have ordinary voting power for the election of directors or
(c) acquires control of at least a majority ownership interest in any
partnership or joint venture.
     “Administrative Agent” has the meaning specified in the introductory
paragraph hereto and also means any successor administrative agent appointed
pursuant to Section 9.06.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.

 



--------------------------------------------------------------------------------



 



     “Agreement” means this Credit Agreement.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Loans represented by
(i) on or prior to the Closing Date, such Lender’s Commitment at such time and
(ii) thereafter, the principal amount of such Lender’s Loans at such time. The
initial Applicable Percentage of each Lender in respect of the Loans is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means, in respect of the Loans, from time to time, the
following percentages per annum, based upon the Debt Rating as set forth below:

                          Applicable Rate                     Applicable        
    Applicable   Margin for Pricing   Debt Ratings   Margin for   Base Rate
Level   S&P/Moody’s   LIBOR Loans   Loans
1
  A+/A1 or better     0.300 %     0.000 %
2
    A/A2       0.350 %     0.000 %
3
    A-/A3       0.450 %     0.000 %
4
  BBB+/Baa1     0.550 %     0.000 %
5
  BBB/Baa2 or lower     0.850 %     0.000 %

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of Holdings’
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if Holdings has only
one Debt Rating, the Pricing Level that is one level lower than that of such
Debt Rating shall apply; and (d) if Holdings does not have any Debt Rating,
Pricing Level 5 shall apply.
     Initially, the Applicable Rate shall be based upon the Debt Rating in
effect as of the Closing Date. Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Debt Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

2



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Audited Financial Statements” means the audited consolidated balance sheet
of Holdings and its Subsidiaries for the fiscal year ended December 30, 2006,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Cash Equivalents” means, when used in connection with any Person, such
Person’s Investments in:
     (a) Government Securities due within one year after the date of the making
of the Investment;
     (b) certificates of deposit issued by, bank deposits in, bankers’
acceptances of, and repurchase agreements covering Government Securities
executed by, any Lender or any bank doing business in and incorporated under the
laws of the United States or any state thereof or Canada and having on the date
of such Investment combined capital, surplus, and undivided profits of at least
$500,000,000 in each case due within one year after the date of the making of
the Investment; and
     (c) readily marketable commercial paper of corporations doing business in
and incorporated under the laws of the United States or any state thereof or
Canada or any province thereof given on the date of such Investment the highest
credit rating by

3



--------------------------------------------------------------------------------



 



NCO/Moody’s Commercial Paper Division of Moody’s or S&P, in each case due within
six months after the date of the making of the Investment.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 11.01.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate amount of the Commitments hereunder is
$400,000,000.
     “Committed Loan Notice” means a notice requesting (a) the Loans to be made
on the Closing Date, (b) a conversion of Loans from one Type to the other, or
(c) a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which,
if in writing, shall be substantially in the form of Exhibit A.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Debt” means, as of any date of determination, the Debt of
Holdings and the Consolidated Subsidiaries, determined on a consolidated basis
as of such date.
     “Consolidated Earnings Before Interest and Taxes” means, as of any date of
determination, the earnings of Holdings and the Consolidated Subsidiaries for
the twelve month fiscal period most recently ended on or prior to such date
before deducting interest expense and taxes on or measured by income charged
against earnings for such period plus non-cash expenses of Holdings and the
Consolidated Subsidiaries reducing such earnings, which do not represent usage
of cash in such period or any future period..
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus, to the extent deducted in the determination of such
Consolidated Net Income, (a) Consolidated Interest for such period, (b) the
provision for income taxes for such period, (c) depreciation and amortization
expense for such period and (d) non-cash expenses of Holdings and the
Consolidated Subsidiaries reducing such Consolidated Net Income, which do not
represent usage of cash in such period or any future period.

4



--------------------------------------------------------------------------------



 



     “Consolidated Interest” means, as of any date of determination, the
interest expense of Holdings and the Consolidated Subsidiaries for the twelve
month fiscal period most recently ended on or prior to such date.
     “Consolidated Net Income” means, for any period, the consolidated net
income of Holdings and the Consolidated Subsidiaries for such period.
     “Consolidated Net Worth” means, as of any date of determination, the
consolidated net worth of Holdings and the Consolidated Subsidiaries, plus
Subordinated Debt in an amount up to but not exceeding 20% of the consolidated
net worth of Holdings and the Consolidated Subsidiaries (minus any Subordinated
Debt carried in the treasury of Holdings and any of its Subsidiaries); provided
that, for purposes of this definition only, any guaranty by Holdings or any of
its Subsidiaries of any Subordinated Debt shall be excluded from the calculation
of Subordinated Debt.
     “Consolidated Subsidiary” means any Subsidiary of Holdings whose financial
statements are consolidated with the financial statements of Holdings in
conformity with GAAP.
     “Consolidated Total Tangible Assets” means, as of any date of
determination, all assets of Holdings and the Consolidated Subsidiaries that
should be reflected in the asset side of a consolidated balance sheet of
Holdings and the Consolidated Subsidiaries as of such date of determination,
excluding any Intangible Assets.
     “Contingent Obligation” means any guarantee of any obligation of another
Person, or any agreement to become directly or indirectly responsible for an
obligation of another Person, (including, without limitation, any agreement to
maintain the net worth or liquidity of another Person or to purchase any
obligation, goods or services of another Person, or otherwise to provide credit
assurances to the holder of an obligation of another Person), or any agreement
in the nature of a guarantee or having the effect of creating responsibility for
the obligation of another Person, except the guarantee or agreement in the
nature of a guarantee by Holdings or a Consolidated Subsidiary of the
obligations of a Consolidated Subsidiary.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Debt” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable and deferred employee
compensation obligations arising in the ordinary course of business, (d) all
obligations of such Person as lessee which are capitalized in accordance with
GAAP, (e) all unpaid reimbursement obligations of such Person in respect of
letters of credit or similar instruments but only to the extent that either
(i) the issuer has honored a drawing thereunder or (ii) payment of such
obligation is otherwise due under the terms thereof, (f) all Debt secured by a
Lien on real

5



--------------------------------------------------------------------------------



 



property which is otherwise an obligation of such Person, and (g) all Debt of
others in excess of $1,000,000 guaranteed by such Person.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Designated Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Designated Officer of a Loan Party shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Designated Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary of Holdings that is organized
under the laws of any political subdivision of the United States.
     “Eligible Assignee” means, (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent (such approval not to be unreasonably
withheld or delayed), and (ii) unless (A) such Person is taking delivery of an
assignment in connection with physical settlement of a credit derivative
transaction or (B) an Event of Default has occurred and is continuing, the
Borrower (each such consent to be within the discretion of the consenting
party); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

6



--------------------------------------------------------------------------------



 



     “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
     “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.
     “ERISA” means, at any date, the Employee Retirement Income Security Act of
1974 and the regulations thereunder.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office

7



--------------------------------------------------------------------------------



 



(or assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).
     “Existing Credit Agreement” means that certain bridge credit agreement
dated as of June 13, 2007 by and among Holdings, the lenders party thereto, and
J.P. Morgan Securities Inc., as arranger.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letters” means, collectively, (i) the letter agreement, dated
January 4, 2008, among the Borrower, the Administrative Agent and Banc of
America Securities LLC, and (ii) the letter agreement, dated January 8, 2008,
among the Borrower, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities Inc.,
as either letter agreement may be amended, modified, replaced or restated from
time to time.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or

8



--------------------------------------------------------------------------------



 



pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     “Government Securities” means readily marketable direct obligations of the
United States or obligations fully guaranteed by the United States.
     “Guarantied Parties” means, collectively, the Administrative Agent, the
Lenders, and each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05.
     “Guaranty” means the Guaranty made by Holdings under Article X in favor of
the Guarantied Parties.
     “Holdings” has the meaning specified in the introductory paragraph hereto.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 11.04(b).
     “Information” has the meaning specified in Section 11.07.
     “Intangible Assets” means assets having no physical existence and that, in
conformity with GAAP, should be classified as intangible assets, including
without limitation such intangible assets as patents, trademarks, copyrights,
franchises, licenses and goodwill.
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the first Business Day of each April, July,
October and January and the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.

9



--------------------------------------------------------------------------------



 



     “IRS” means the United States Internal Revenue Service.
     “Investment” means, when used in connection with any Person, any investment
by such Person, whether by means of purchase or other acquisition of stock or
other securities or by means of loan, advance, capital contribution, guarantee,
or other debt or equity participation or interest in any other Person.
     “Joint Lead Arrangers” means, collectively, Banc of America Securities LLC
and J.P. Morgan Securities Inc. in their capacities as joint lead arrangers.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable executive orders, administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Leverage Ratio” means, at any date, the ratio of Consolidated Debt at such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date.
     “Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement, any lease in the nature thereof, and any financing
statement filed under the Uniform Commercial Code of any jurisdiction).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II.
     “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Guaranty, and (d) the Fee Letters.
     “Loan Parties” means, collectively, the Borrower and Holdings.
     “Loan Party Materials” has the meaning specified in Section 6.03.
     “Majority Lenders” means, as of any date of determination, a Lender or
Lenders holding more than 50% of the Outstanding Amount on such date; provided
that the portion of the Outstanding Amount held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Majority
Lenders.

10



--------------------------------------------------------------------------------



 



     “Margin Stock” means “margin stock” as such term is defined in Regulation U
of the FRB.
     “Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, the operations, business, assets or condition (financial or
otherwise) of Holdings or Holdings and its Subsidiaries taken as a whole.
     “Maturity Date” means February 8, 2011; provided, however, that if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made or held by such Lender, substantially in the form of
Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate of any Loan Party
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means, on any date, the aggregate outstanding
principal amount of Loans after giving effect to any borrowings and prepayments
or repayments of Loans occurring on such date.
     “Participant” has the meaning specified in Section 11.06(d).

11



--------------------------------------------------------------------------------



 



     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in ERISA) which is subject to ERISA and which is from time to time
maintained by Holdings or any of its Subsidiaries.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Platform” has the meaning specified in Section 6.03.
     “Public Lender” means any Lender that may have personnel who do not wish to
receive material non-public information with respect to Holdings or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to any
such Person’s securities.
     “Register” has the meaning specified in Section 11.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Restricted Margin Stock” means, as of any date of determination, all of
the Margin Stock owned by Holdings and its Subsidiaries to the extent that the
fair market value thereof is not more than 25% of the aggregate fair market
value of the assets of Holdings and its Subsidiaries, determined on a
consolidated basis.
     “Rights of Others” means, as to any property in which a Person has an
interest, any legal or equitable claim or other interest (other than a Lien) in
or with respect to that property held by any other Person, and any option or
right held by any other Person to acquire any such claim or other interest,
including a Lien.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Significant Subsidiary” means any Subsidiary of Holdings with assets in
excess of 3% of Consolidated Total Tangible Assets.
     “Subordinated Debt” means, as of any date of determination, the aggregate
principal amount then outstanding of Debt of Holdings and its Subsidiaries that
is subordinated to the Obligations, on terms that (a) prohibit any payment on
that Debt (whether principal, premium, if any, interest, or otherwise) if:
(i) any event not waived hereunder has occurred and is continuing that is a
Default or an Event of Default, or (ii) the payment would cause the occurrence
of a Default or an Event of Default; and (b) require that, upon acceleration of
that Debt or upon dissolution, liquidation, or reorganization of Holdings or any
such Subsidiary, the Obligations must be paid in full before any payment
(whether of principal, premium, if any, interest, or otherwise) may be made on
that Debt.

12



--------------------------------------------------------------------------------



 



     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “to the best knowledge of” means, when modifying a representation,
warranty, or other statement of any Person, that the fact or situation described
therein is known by such Person (or, in the case of a Person other than a
natural person, known by a responsible officer, director or partner of such
Person) making the representation, warranty, or other statement, or with the
exercise of reasonable due diligence under the circumstances (in accordance with
the standard of what a reasonable person in similar circumstances would have
done) should have been known by the Person (or, in the case of a Person other
than a natural person, should have been known by a responsible officer, director
or partner of such Person).
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
     “United States” and “U.S.” mean the United States of America.
     “Unrestricted Margin Stock” means, as of any date of determination, all of
the Margin Stock owned by Holdings and its Subsidiaries that is not Restricted
Margin Stock.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof,

13



--------------------------------------------------------------------------------



 



(iv) all references in a Loan Document to Articles, Sections, Preliminary
Statements, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Preliminary Statements, Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) except where the context
provides otherwise, the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

14



--------------------------------------------------------------------------------



 



ARTICLE II
THE COMMITMENTS AND LOANS
     2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single loan to the Borrower on the Closing
Date in an amount not to exceed such Lender’s Commitment. The Loans shall be
made simultaneously by the Lenders in accordance with their respective
Applicable Percentages. Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed. Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
     2.02 The Making, Conversions and Continuations of Loans. (a) The Loans,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 9:00 a.m. (i) in the case
of any Eurodollar Rate Loans to be made on the Closing Date, three Business Days
prior to the Closing Date, and, in the case of any conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, three Business Days prior to the requested date of such continuation
or conversion, and (ii) in the case of Base Rate Loans to be made on the Closing
Date, on the Closing Date. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Designated Officer of the Borrower. Each Eurodollar Rate Loan
made on the Closing Date, and each conversion to or continuation of Eurodollar
Rate Loans, shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting the Loans be made, a conversion of Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
Closing Date or the requested date of the conversion or continuation, as the
case may be (which shall be a Business Day in any event), (iii) the principal
amount of Loans to be borrowed, converted or continued, (iv) the Type of Loans
to be borrowed or to which existing Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests Eurodollar Rate Loans to be made
on the Closing Date or requests conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). Each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not

15



--------------------------------------------------------------------------------



 



later than 11:00 a.m. on the Closing Date. Upon satisfaction of the applicable
conditions set forth in Section 4.01, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Majority Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After making the Loans on the Closing Date, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than eight Interest Periods in effect in respect of the
Loans.
     2.03 Optional Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (A) such notice
must be received by the Administrative Agent not later than 9:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Loans pursuant to this
Section 2.03 shall be paid to the Lenders in accordance with their respective
Applicable Percentages.

16



--------------------------------------------------------------------------------



 



     2.04 Reduction of Commitments. The aggregate Commitments shall be
automatically and permanently reduced to zero upon the funding of the Loans on
the Closing Date.
     2.05 Repayment of Loans. The Borrower shall repay to the Lenders the
aggregate principal amount of all outstanding Loans on the Maturity Date.
     2.06 Interest. (a) Subject to the provisions of Section 2.06(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
Closing Date or the date on which such Loan was converted to a Base Rate Loan,
as the case may be, at a rate per annum equal to the Base Rate plus the
Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Majority Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) While any other Event of Default exists, whether at stated maturity,
by acceleration or otherwise), then, upon the request of the Majority Lenders,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.07 Fees. (a) The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

17



--------------------------------------------------------------------------------



 



     (a) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.08 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.10(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     2.10 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 11:00 a.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 11:00 a.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

18



--------------------------------------------------------------------------------



 



     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
Closing Date in the case of Eurodollar Rate Loans (or, in the case of any Base
Rate Loans, prior to 12:00 noon on the Closing Date) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Loans,
the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 (or, in the case of any
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the Loans available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to the Loans made available to the Borrower by the
Administrative Agent on such Lender’s behalf. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the Loans to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
     (ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Loans set forth in Article IV are not

19



--------------------------------------------------------------------------------



 



satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 11.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     (f) Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
     2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

20



--------------------------------------------------------------------------------



 



     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary of the Borrower (as to which the provisions of this Section shall
apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     2.12 Payments by Holdings. Any payment made hereunder by Holdings on the
Borrower’s behalf shall be deemed to be a payment by the Borrower for purposes
of this Agreement.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower or Holdings hereunder or under any
other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or any Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or Holdings, as the case may be, shall make such deductions
and (iii) the Borrower or Holdings, as the case may be, shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (b) Payment of Other Taxes by the Borrower and Holdings. Without limiting
the provisions of subsection (a) above, the Borrower and Holdings shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
     (c) Indemnification by the Borrower and Holdings. The Borrower and Holdings
shall, jointly and severally, indemnify the Administrative Agent and each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent),

21



--------------------------------------------------------------------------------



 



or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or Holdings, as the case may
be, to a Governmental Authority, the Borrower or Holdings, as the case may be,
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower or Holdings, as the case may be, is resident for tax purposes, or
any treaty to which such jurisdiction is a party, with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and
Holdings (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, Holdings
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower, Holdings or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower, Holdings or the Administrative Agent as will enable the Borrower,
Holdings or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, if the Borrower or Holdings,
as the case may be, is resident for tax purposes in the United States, any
Foreign Lender shall deliver to the Borrower, Holdings and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower,
Holdings or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower or Holdings within the meaning of section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (B) duly completed copies of Internal Revenue
Service Form W-8BEN, or

22



--------------------------------------------------------------------------------



 



     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or Holdings,
as the case may be, or with respect to which the Borrower or Holdings, as the
case may be, has paid additional amounts pursuant to this Section, it shall pay
to the Borrower or Holdings, as the case may be, an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower or Holdings under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower or Holdings,
as the case may be, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender if the Administrative Agent or such Lender
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower, Holdings or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Majority Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan

23



--------------------------------------------------------------------------------



 



does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Majority Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for the making of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have, in the case of any such request for the making of or
continuation of Eurodollar Rate Loans, converted such request into a request for
the making of or conversion to Base Rate Loans in the amount specified therein,
and, in the case of any such request for the conversion to Eurodollar Rate
Loans, revoked such request.
     3.04 Increased Costs. (a) Increased Costs Generally. If any Change in Law
shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

24



--------------------------------------------------------------------------------



 



     (c) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

25



--------------------------------------------------------------------------------



 



including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary and reasonable administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO THE LOANS
     4.01 Conditions to the Loans. The obligation of each Lender to make its
Loans hereunder on the Closing Date is subject to satisfaction of the following
conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Designated Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
     (i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

26



--------------------------------------------------------------------------------



 



     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Designated Officers of each Loan Party
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Designated Officer thereof authorized to act as a Designated
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to be a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in the State of Nevada and Holdings is validly existing, in
good standing and qualified to engage in business in the State of Delaware and
the State of California;
     (v) a favorable opinion of Richard P. Randall, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit E-1 and such other matters concerning the Loan Parties and the
Loan Documents as the Majority Lenders may reasonably request;
     (vi) a favorable opinion of Brownstein Hyatt Farber Schreck, LLP, local
counsel to the Borrower in Nevada, addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit E-2 and such other matters
concerning the Borrower and the Loan Documents to which it is party as the
Majority Lenders may reasonably request;
     (vii) a certificate signed by a Designated Officer of Holdings certifying
that the Existing Credit Agreement has been terminated as of the Closing Date or
will be terminated no later than three Business Days after the Closing Date; and
     (viii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or any Lender reasonably may require.
     (b) (i) All fees required to be paid to the Administrative Agent and the
Joint Lead Arrangers on or before the Closing Date shall have been paid and
(ii) all fees required to be paid to the Lenders on or before the Closing Date
shall have been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

27



--------------------------------------------------------------------------------



 



     (d) The Closing Date shall have occurred on or before February 8, 2008.
     (e) The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the Closing Date.
     (f) No Default shall exist, or would result from the making of the Loans or
from the application of the proceeds thereof.
     (g) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof, and such Committed Loan Notice shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.01(e) and (f) have been satisfied on and as of the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Each of Holdings and the Borrower, as applicable, represents and warrants
to the Administrative Agent and the Lenders that:
     5.01 Existence and Qualification; Power; Compliance with Law. (a) The
Borrower is a corporation duly formed, validly existing and in good standing
under the laws of the State of Nevada, and Holdings is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Delaware. The chief executive offices of Holdings are in Pasadena, California.
Holdings is duly qualified or registered to transact business in the State of
California and each other jurisdiction in which the conduct of its business or
the ownership of its properties make such qualification or registration
necessary, except where the failure so to qualify or register would not have a
Material Adverse Effect. Each Loan Party has all requisite corporate power and
authority to conduct its business, to own and lease its properties and to
execute, deliver and perform all of its obligations under the Loan Documents.
     (b) All outstanding shares of capital stock of each Loan Party are duly
authorized, validly issued, fully paid, nonassessable, and issued in compliance
with all applicable state and federal securities and other laws.
     (c) Each Loan Party is in compliance with all Laws and other legal
requirements applicable to its business, has obtained all authorizations,
consents, approvals, orders, licenses and permits from, and has accomplished all
filings, registrations and qualifications with, or obtained exemptions from any
of the foregoing from, any Governmental Authority

28



--------------------------------------------------------------------------------



 



that are necessary for the transaction of its business, except where the failure
so to comply, file, register, qualify or obtain exemptions would not have a
Material Adverse Effect.
     5.02 Authority; Compliance with Other Instruments and Government
Regulations. The execution, delivery, and performance by each Loan Party of the
Loan Documents to which it is party have been duly authorized by all necessary
action and do not and will not (a) require any consent or approval not
heretofore obtained of any stockholder, security holder or creditor; (b) violate
or conflict with any provision of such Loan Party’s charter, certificate,
articles of incorporation or bylaws, or amendments thereof; (c) result in or
require the creation or imposition of any Lien or Rights of Others upon or with
respect to any property now owned or leased or hereafter acquired by such Loan
Party; (d) violate any provision of any Laws (including without limitation
Regulation U of the FRB), order, writ, judgment, injunction, decree,
determination, or award presently in effect having applicability to such Loan
Party; or (e) result in a breach of or constitute a default under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other material agreement, lease, or instrument to which
such Loan Party is a party or by which such Loan Party or any of its property,
is bound or affected; and such Loan Party is not in default under any Laws,
order, writ, judgment, injunction, decree, determination, award, indenture,
agreement, lease, or instrument described in Section 5.02(e) in any respect that
would have a Material Adverse Effect.
     5.03 No Governmental Approvals Required. No authorization, consent,
approval, order, license or permit from, or filing, registration, or
qualification with, or exemption from any of the foregoing from, any
Governmental Authority is or will be required to authorize or permit under
applicable Laws the execution, delivery, and performance by any Loan Party of
the Loan Documents to which it is a party.
     5.04 Subsidiaries. (a) Schedule 5.04 hereto correctly sets forth as of
December 30, 2006 the names, forms of legal entity and jurisdictions of
formation of all Subsidiaries and states whether each is or is not a
Consolidated Subsidiary. Except for shares of capital stock or partnership
interests in a Subsidiary required by applicable Laws to be held by a director
or comparable official of that Subsidiary and unless otherwise indicated in
Schedule 5.04 or where the failure to own all of the shares of capital stock or
partnership interests in such Subsidiary would not have a Material Adverse
Effect, all of the outstanding shares of capital stock or partnership interests
of each Subsidiary are owned beneficially by Holdings, and, to the best
knowledge of Holdings, all securities and interests so owned are duly
authorized, validly issued, fully paid, non-assessable, and issued in compliance
with all applicable state and federal securities and other laws, and are free
and clear of all Liens and Rights of Others.
     (b) Each Subsidiary is a corporation or other legal entity duly formed,
validly existing, and in good standing under the laws of its jurisdiction of
formation, is duly qualified to do business and is in good standing in each
jurisdiction in which the conduct of its business or the ownership or leasing of
its properties makes such qualification necessary, except where the failure to
be so duly qualified and in good standing does not have a Material Adverse
Effect, and has all requisite legal power and authority to conduct its business
and to own and lease its properties.

29



--------------------------------------------------------------------------------



 



     (c) Each Subsidiary is in compliance with all Laws and other requirements
applicable to its business and has obtained all authorizations, consents,
approvals, orders, licenses, and permits from, and has accomplished all filings,
registrations, and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Authority that are necessary for the
transaction of its business, except where the failure to be in such compliance,
obtain such authorizations, consents, approvals, orders, licenses, and permits,
accomplish such filings, registrations, and qualifications, or obtain such
exemptions, does not have a Material Adverse Effect.
     5.05 Financial Statements. The Borrower has furnished to each Lender the
following financial statements: (i) the consolidated balance sheet of Holdings
and the Consolidated Subsidiaries as at December 30, 2006, and the related
consolidated statements of income, shareholders’ equity and changes in financial
position for the year then ended, together with the report of
PricewaterhouseCoopers on such financial statements and (ii) the consolidated
balance sheet of Holdings and the Consolidated Subsidiaries as at September 29,
2007, and the related consolidated statements of income, shareholder’s equity
and changes in financial position for the three months then ended. The foregoing
financial statements are in accordance with the books and records of Holdings
and the Consolidated Subsidiaries, were prepared in accordance with GAAP and
fairly present the consolidated financial condition and results of operations of
Holdings and the Consolidated Subsidiaries as at the dates and for the periods
covered thereby.
     5.06 No Material Adverse Change or Other Liabilities. Except as set forth
in Section 5.09, since December 30, 2006, there has been no event or
circumstance that has had a Material Adverse Effect. Holdings and the
Consolidated Subsidiaries do not have any material liability or material
contingent liability required to be reflected or disclosed in the financial
statements or notes thereto described in Section 5.05 which is not so reflected
or disclosed.
     5.07 Title to Assets. Holdings and its Subsidiaries have good and valid
title to all of the assets reflected in the financial statements described in
Section 5.05 (except for assets that are sold in transactions that are not
prohibited by the terms of this Agreement) free and clear of all Liens and
Rights of Others other than (a) those reflected or disclosed in such financial
statements or notes thereto, (b) immaterial Liens or Rights of Others not
required under GAAP to be so reflected or disclosed, and (c) Liens or Rights of
Others permitted pursuant to Section 7.02.
     5.08 Regulated Industries. Neither Holdings nor any of its Subsidiaries is
or is required to be registered under the Investment Company Act of 1940.
     5.09 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the best of Holdings’ knowledge, threatened against or affecting
Holdings or any of its Subsidiaries or any property of any of them in any court
of law or before any Governmental Authority which, if determined adversely to
any of them, would have a Material Adverse Effect, except as set forth in
Schedule 5.09 annexed hereto or as referred to in Holdings’ news releases and
filings with the SEC made or filed on or prior to the Closing Date (including
the Australian Competition and Consumer Commission investigation into industry
competitive practices, and any related or threatened inquiries, claims,
proceedings or lawsuits pertaining to this investigation or to the subject
matter thereof or of the concluded investigations by the U.S. Department of
Justice, the European Commission and the Canadian Department of Justice

30



--------------------------------------------------------------------------------



 



(including purported class actions seeking treble damages for alleged unlawful
competitive practices, and purported class actions related to alleged disclosure
and fiduciary duty violations pertaining to alleged unlawful competitive
practices, which were filed after the announcement of the U.S. Department of
Justice investigation), as well as the impact of potential violations of the
U.S. Foreign Corrupt Practices Act based on issues in China).
     5.10 Binding Obligations. This Agreement constitutes the legal, valid, and
binding obligation of each Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.
     5.11 No Default. No Default or Event of Default exists or has resulted from
the incurring of any Obligations by any Loan Party. As of the Closing Date,
neither Holdings nor any of its Subsidiaries is in default under or with respect
to any material contractual obligation in any respect which, individually or
together with all such defaults, has had a Material Adverse Effect.
     5.12 ERISA. (a) The actuarial present value of all vested accrued benefits
under all Pension Plans does not exceed the current fair market value of the
assets determined on an ongoing basis of the Pension Plans by an amount which
would materially affect the financial condition of any Loan Party or any Loan
Party’s ability to pay or perform its obligations under the Loan Documents;
(b) no Pension Plan or trust created thereunder has incurred any “accumulated
funding deficiency” (as such term is defined in Section 302 of ERISA) whether or
not waived, since the effective date of ERISA; and (c) based on information
received from the respective administrators of “multiemployer plans” (as defined
in ERISA) to which Holdings or any of its Subsidiaries contributes, the
aggregate present value of the unfunded vested benefits allocable to Holdings
and its Subsidiaries under all such multiemployer plans is not an amount which
would materially affect the financial condition of any Loan Party or any Loan
Party’s ability to pay or perform its obligations under the Loan Documents.
     5.13 Regulation U. Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for purpose of “buying” or “carrying” any Margin Stock within the
meanings of Regulation U of the FRB. No part of any Loan will be used to buy or
carry any Margin Stock, or to extend credit to others for that purpose, or for
any purpose, if to do so would violate the provisions of Regulation U of the
FRB.
     5.14 Tax Liability. Holdings and its Subsidiaries have filed all income tax
returns which are required to be filed, and have paid, or made provision for the
payment of, all taxes which have become due pursuant to said returns or pursuant
to any assessment received by Holdings or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided, and except such taxes the failure of which to pay
will not have a Material Adverse Effect.

31



--------------------------------------------------------------------------------



 



     5.15 Copyrights, Patents, Trademarks and Licenses, etc. Holdings and its
Subsidiaries own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their respective businesses, where the failure to have such
rights would have a Material Adverse Effect. To the best knowledge of Holdings,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by Holdings
or any of its Subsidiaries infringes upon any rights held by any other Person,
where such infringement would create a Material Adverse Effect.
     5.16 Environmental Matters. Holdings conducts in the ordinary course of
business a review of the effect of existing Environmental Laws applicable to,
and existing Environmental Claims of, its business, operations and properties,
and as a result thereof Holdings has reasonably concluded that such
Environmental Laws and Environmental Claims would not, individually or in the
aggregate, have a Material Adverse Effect.
     5.17 Insurance. The properties of Holdings and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of
Holdings, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Holdings and each of its Subsidiaries
operates.
     5.18 Disclosure. No written statement made by any Loan Party to the Lenders
in connection with the Loan Documents or any Loan contains or will contain any
untrue statement of a material fact or omits or will omit a material fact
necessary to make the statements contained or made therein not misleading. There
is no fact which any Loan Party has not disclosed to the Lenders in writing
which materially and adversely affects nor, so far as any Loan Party can now
foresee, is reasonably likely to prove to affect materially and adversely the
business, operations, properties, prospects, profits or condition (financial or
otherwise) of Holdings and its Subsidiaries, taken as a whole, or the ability of
any Loan Party to pay or perform the Obligations.
ARTICLE VI
AFFIRMATIVE COVENANTS
     As long as any Loan remains unpaid, or any other Obligation remains unpaid
or unperformed, or any commitment to make Loans remains in effect, Holdings
shall, and shall cause each of its Subsidiaries to, unless the Majority Lenders
otherwise consent in writing:
     6.01 Financial and Business Information. As long as any Loan remains unpaid
or any other Obligation remains unpaid or unperformed, or any Commitment remains
in effect, Holdings shall, unless the Majority Lenders otherwise consent in
writing, deliver to the Lenders at its own expense:
     (a) As soon as reasonably possible, and in any event within 60 days after
the close of each of the first three fiscal quarters of Holdings, (i) the
consolidated balance sheet of Holdings and the Consolidated Subsidiaries as of
the end of such quarter, setting forth in

32



--------------------------------------------------------------------------------



 



comparative form the corresponding figures for the corresponding quarter of the
preceding fiscal year, if available, and (ii) the consolidated statements of
profit and loss and changes in financial position of Holdings and the
Consolidated Subsidiaries for such quarter and for the portion of the fiscal
year ended with such quarter, setting forth in comparative form the
corresponding periods of the preceding fiscal year, all in reasonable detail,
prepared in accordance with GAAP and certified by the principal financial
officer of Holdings, subject to normal year-end audit adjustments;
     (b) As soon as reasonably possible, and in any event within 120 days after
the close of each fiscal year of Holdings, (i) the consolidated balance sheets
of Holdings and the Consolidated Subsidiaries as at the end of such fiscal year,
setting forth in comparative form the corresponding figures at the end of the
preceding fiscal year and (ii) the consolidated statements of profit and loss
and changes in financial position of Holdings and the Consolidated Subsidiaries
for such fiscal year, setting forth in comparative form the corresponding
figures for the previous fiscal year. Such consolidated balance sheet and
statements shall be prepared in reasonable detail, in accordance with GAAP, and
shall be accompanied by a report and opinion of PricewaterhouseCoopers or other
independent public accountants selected by Holdings and reasonably satisfactory
to the Majority Lenders, which report and opinion shall be prepared in
accordance with GAAP and shall be subject only to such qualifications and
exceptions as are acceptable to the Majority Lenders.
     6.02 Certificates; Other Information. As long as any Loan remains unpaid or
any other Obligation remains unpaid or unperformed, or any Commitment remains in
effect, Holdings shall deliver or make available to the Lenders via Holdings’
website, averydennison.com or at its own expense:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a Compliance Certificate executed by a Designated
Officer;
     (b) promptly after request by any Lender, copies of any material report
filed by Holdings or any of its Subsidiaries with any Governmental Authority
unless to do so would violate applicable Laws or would waive attorney-client
privilege held by Holdings or any of its Subsidiaries; and
     (c) promptly after the same are available, at any Lender’s request, copies
of each annual report, proxy or financial statement or other material report or
communication sent to all stockholders of Holdings, and copies of all annual,
regular, periodic and special reports and registration statements which Holdings
files with the SEC or any similar or corresponding Governmental Authority or
with any securities exchange.
     6.03 Notices. Holdings and the Borrower, as applicable, shall promptly
notify the Administrative Agent and each Lender:
     (a) promptly upon becoming aware of the occurrence of any (i) “reportable
event” (as such term is defined in Section 4043 of ERISA) or (ii) “prohibited
transaction” (as such term is defined in Section 406 or Section 2003(a) of
ERISA) with respect to which Holdings may be liable for excise tax under
Section 4975 of the Code in connection with any

33



--------------------------------------------------------------------------------



 



Pension Plan or any trust created thereunder, in either case which may result in
a Material Adverse Effect, a written notice specifying the nature thereof, what
action Holdings and/or any of its Subsidiaries is taking or proposes to take
with respect thereto, and, when known, any action taken by the IRS with respect
thereto; it being understood that for purposes of this provision, “aware” means
that such event or transaction must be actually known to the chief financial
officer or the treasurer of Holdings;
     (b) promptly upon, and in any event within five Business Days after,
becoming aware of the existence of any condition or event which constitutes a
Default or an Event of Default a written notice specifying the nature and period
of existence thereof and what action such Loan Party is taking or proposes to
take with respect thereto; it being understood that for purposes of this
provision, “aware” means that such condition or event must be actually known to
the chief financial officer or the treasurer of such Loan Party;
     (c) promptly upon becoming aware that the holder of any evidence of Debt or
other security of Holdings or any of its Subsidiaries that is material to
Holdings and the Consolidated Subsidiaries, considered as a whole, has given
notice or taken any other action with respect to a claimed default or event of
default, a written notice specifying the notice given or action taken by such
holder and the nature of the claimed default or event of default and what action
such Loan Party is taking or proposes to take with respect thereto; it being
understood that for purposes of this provision, “aware” means that such notice
or action must be actually known to the chief financial officer or the treasurer
of such Loan Party;
     (d) of any change in accounting policies or financial reporting practices
by Holdings or any of the Consolidated Subsidiaries that is material to Holdings
and the Consolidated Subsidiaries considered as a whole; and
     (e) such other data and information as from time to time may be reasonably
requested by any Lender.
     Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Joint Lead Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of Holdings and
the Borrower hereunder (collectively, “Loan Party Materials”) by posting the
Loan Party Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) no Lender shall be a Public Lender.
     6.04 Payment of Taxes and Other Potential Liens. Pay and discharge
promptly, all taxes (including any withholding taxes required by law to be paid
by any Loan Party), assessments, and governmental charges or levies imposed upon
it, upon its property or any part thereof, upon its income or profits or any
part thereof, in each case that, individually or in the aggregate, are material
to Holdings and its Subsidiaries, considered as a whole, or upon any right or
interest of the Lenders under any Loan Document; except that Holdings and its
Subsidiaries shall not be required to pay or cause to be paid (a) any income or
gross receipts tax generally applicable to banks or (b) any tax, assessment,
charge, or levy that is not yet past due, or is being contested in good faith by
appropriate proceedings, as long as the relevant entity has established and
maintains adequate reserves for the payment of the same and by reason of such
nonpayment no material property of any Loan Party is in danger of being lost or
forfeited.

34



--------------------------------------------------------------------------------



 



     6.05 Preservation of Existence. Preserve and maintain their respective
existence, licenses, rights, franchises, and privileges in the jurisdiction of
their formation and all authorizations, consents, approvals, orders, licenses,
permits, or exemptions from, or registrations with, any Governmental Authority
that are necessary for the transaction of their respective businesses, and
qualify and remain qualified to transact business in each jurisdiction in which
such qualification is necessary in view of their respective business or the
ownership or leasing of their respective properties, except that the failure to
preserve and maintain any particular license, right, franchise, privilege,
authorization, consent, approval, order, permit, exemption, or registration, or
to qualify or remain qualified in any jurisdiction, that would not have a
Material Adverse Effect will not constitute a violation of this covenant, and
except that nothing in this Section 6.05 shall prevent the termination of the
business or existence (corporate or otherwise) of any Subsidiary which in the
reasonable judgment of the Board of Directors of Holdings is no longer necessary
or desirable.
     6.06 Maintenance of Properties. Maintain, preserve, and protect all of
their respective properties and equipment in good order and condition, subject
to wear and tear in the ordinary course of business and, in the case of
unimproved properties, damage caused by the natural elements, and not permit any
waste of their respective properties, except where a failure to maintain,
preserve, and protect a particular item of property or equipment would not
result in a Material Adverse Effect.
     6.07 Maintenance of Insurance. Maintain insurance with responsible
insurance companies in such amounts and against such risks as is usually carried
by responsible companies engaged in similar businesses and owning similar assets
in the general areas in which Holdings and its Subsidiaries operate except to
the extent that Holdings or any of its Subsidiaries is, in the reasonable
opinion of a Designated Officer, adequately self-insured in a manner comparable
to responsible companies engaged in similar businesses and owning similar assets
in the general areas in which Holdings or any such Subsidiary operates.
     6.08 Compliance with Laws. Comply with the requirements of all applicable
Laws and orders of any Governmental Authority, noncompliance with which would
result in a Material Adverse Effect, except that Holdings and its Subsidiaries
need not comply with a requirement then being contested by any of them in good
faith by appropriate proceedings so long as no interest of the Lenders would be
materially impaired thereby.
     6.09 Inspection Rights. At any time during regular business hours and as
often as reasonably requested, permit any Lender or any employee, agent, or
representative thereof to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the properties of
Holdings and its Subsidiaries and to discuss the affairs, finances, and accounts
of Holdings and its Subsidiaries with any of their officials, customers or
vendors, and, upon request, to furnish promptly to each Lender true copies of
all material financial information formally made available to the senior
management of Holdings and reasonably identifiable by Holdings. Nothing herein
shall obligate Holdings to disclose any information to the Lenders respecting
trade secrets or similar proprietary information constituting products or
processes relating to the business of Holdings or its Subsidiaries or in
violation of applicable Laws.

35



--------------------------------------------------------------------------------



 



     6.10 Keeping of Records and Books of Account. Keep in conformity with GAAP
adequate records and books of account reflecting financial transactions and all
applicable requirements of any Governmental Authority having jurisdiction over
Holdings or any of its Subsidiaries, except where the failure to comply with
GAAP or such applicable requirements would not make the records and books of
accounts of Holdings and its Subsidiaries, taken as a whole, materially
misleading.
     6.11 ERISA Compliance. Comply with the minimum funding requirements of
ERISA with respect to all Pension Plans.
     6.12 Environmental Laws. Conduct its operations and keep and maintain its
property in compliance with all Environmental Laws where failure to do so will
have a Material Adverse Effect.
     6.13 Use of Proceeds. Use the proceeds of the Loans for working capital,
commercial paper backup and other general corporate purposes not in
contravention of any Law or of any Loan Document, including acquiring other
Persons so long as the acquisition is approved by the board of directors,
requisite general partners, requisite managers or other governing board or body
of the Person being acquired.
     6.14 Termination of the Existing Credit Agreement. No later than three
Business Days after the Closing Date, terminate the Existing Credit Agreement
and, concurrently therewith, deliver evidence of such termination to the
Administrative Agent (which evidence shall be reasonably satisfactory to the
Administrative Agent).
     6.15 Assumption of the Obligations by Holdings. (a) If at any time (i) more
than 50% of the assets, property or shares of the Borrower are sold, transferred
or otherwise disposed of to a Person that is not an Affiliate of Holdings or
(ii) the Borrower is dissolved or the existence (corporate or otherwise) of the
Borrower is terminated (other than as a result of a merger, acquisition or
consolidation with or into an Affiliate of Holdings), Holdings shall assume the
Loans and all other Obligations hereunder; provided that (A) the Administrative
Agent shall have received an agreement duly executed by Holdings evidencing such
assumption, and a favorable legal opinion of counsel to Holdings with regard to
corporate power and authority to enter into such assumption agreement and the
due execution, due delivery, due authorization and enforceability thereof, such
assumption agreement and legal opinion to be in form and substance satisfactory
to the Administrative Agent, (B) the execution, delivery and performance by
Holdings of such assumption agreement shall have been duly authorized by all
necessary action and (C) such assumption would not materially impair the
Administrative Agent’s or any Lender’s rights and remedies under the Loan
Documents.
     (b) If at any time (i) more than 50% of the assets, property or shares of
the Borrower are sold, transferred or otherwise disposed of to a Person that is
an Affiliate of Holdings or (ii) the existence (corporate or otherwise) of the
Borrower is terminated as a result of a merger, acquisition or consolidation
with or into an Affiliate of Holdings, either of Holdings or such Affiliate
shall assume the Loans and all other Obligations hereunder; provided that
(A) the Administrative Agent shall have received an assumption agreement duly
executed by Holdings or such Affiliate, as the case may be, evidencing such
assumption, and a favorable legal opinion

36



--------------------------------------------------------------------------------



 



of counsel to Holdings or such Affiliate, as the case may be, with regard to
corporate power and authority to enter into such assumption agreement and the
due execution, due delivery, due authorization and enforceability thereof, such
assumption agreement and legal opinion to be in form and substance satisfactory
to the Administrative Agent, (B) the execution, delivery and performance by
Holdings or such Affiliate, as the case may be, of such assumption agreement
shall have been duly authorized by all necessary action, (C) in the case of an
assumption by such Affiliate, such assumption agreement shall have been
consented to by Holdings in writing and Holdings shall have agreed in writing
that the Guaranty hereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of such assumption and
(D) such assumption would not materially impair the Administrative Agent’s or
any Lender’s rights and remedies under the Loan Documents.
ARTICLE VII
NEGATIVE COVENANTS
     As long as any Loan remains unpaid or any other Obligation remains unpaid
or unperformed, or any commitment to make Loans remains in effect, Holdings
shall not, and shall cause each of its Subsidiaries to not, unless the Majority
Lenders otherwise consent in writing:
     7.01 Type of Business. Make any substantial change in the present character
of the business of Holdings and its Subsidiaries, taken as a whole.
     7.02 Liens. Create, incur, assume or permit to exist any Lien upon any of
its property or assets (other than Unrestricted Margin Stock) now owned or
hereafter acquired if the aggregate obligations secured by all such Liens
exceeds, or would exceed (giving effect to any proposed new Lien) an amount
equal to 10% of Consolidated Net Worth, except:
     (a) Liens for taxes not delinquent or being contested in good faith by
appropriate proceedings in accordance with Section 6.04;
     (b) Liens arising in connection with workers’ compensation, unemployment
insurance or social security obligations;
     (c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, or other
like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings;
     (d) minor Liens which do not in the aggregate materially detract from the
value of its property or assets or materially impair their use in the operation
of the business of Holdings or any of its Subsidiaries;
     (e) Liens in existence on property at the time of its acquisition by
Holdings or any of its Subsidiaries;
     (f) Liens under the Loan Documents; and
     (g) purchase money Liens in connection with nonrecourse tax sale and
leaseback transactions.

37



--------------------------------------------------------------------------------



 



     7.03 Investments. Make or permit to exist any Investment in any Person,
except:
     (a) credit extended in connection with the sale of goods or rendering of
services in the ordinary course of business;
     (b) Investments in a Consolidated Subsidiary;
     (c) Acquisitions;
     (d) Investments consisting of Cash Equivalents;
     (e) Investments that individually or in the aggregate would not result in a
Material Adverse Effect; and
     (f) Investments in corporations, joint ventures, partnerships and other
Persons not majority-owned by Holdings and its Subsidiaries in an aggregate
amount not exceeding 5% of Consolidated Net Worth in the aggregate.
     7.04 Contingent Obligations. Incur or permit to exist any Contingent
Obligation if the aggregate of all Contingent Obligations exceeds, or would
exceed (giving effect to any proposed new Contingent Obligation) an amount equal
to 5% of Consolidated Net Worth, except the endorsement of negotiable
instruments in the ordinary course of collection.
     7.05 Subordinated Debt. Make any principal prepayment on any Subordinated
Debt or, if and so long as a Default or an Event of Default exists, any payment
of principal or interest on any Subordinated Debt.
     7.06 Sale of Assets or Merger. Sell or otherwise dispose of all or
substantially all of its assets (other than Unrestricted Margin Stock), or merge
with any other corporation unless Holdings or one of its Subsidiaries is the
surviving corporation except that the sale of all or substantially all of the
assets of any Subsidiary, or the merger of any Subsidiary when it is not the
surviving corporation shall not violate this Section 7.06 if the assets of such
Subsidiary are not material in relation to the assets of Holdings and its
Subsidiaries, taken as a whole.
     7.07 Financial Covenants.
     (a) Not permit the Leverage Ratio to exceed 3.50 to 1.00 at any time; and
     (b) Not permit the ratio of Consolidated Earnings Before Interest and Taxes
to Consolidated Interest to be less than 3.50 to 1.00 at any time.
     7.08 Use of Proceeds. Use any portion of the Loan proceeds, in any manner
that might cause the Loan or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the FRB or any other regulation of
the FRB or to violate the Securities Exchange Act of 1934, as amended, in each
case as in effect on the date or dates of such Loan and such use of proceeds.

38



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. There will be a default hereunder if any one or
more of the following events (“Events of Default ”) occurs and is continuing,
whatever the reason therefor:
     (a) failure of the Borrower to pay any installment of principal when due or
to pay interest hereunder or any fee or other amounts due to any Lender
hereunder within three Business Days after the date when due; or
     (b) any Loan Party fails to perform or observe any other term, covenant, or
agreement contained in any Loan Document to which it is a party within 30 days
after the date performance is due; or
     (c) any representation or warranty in any Loan Document or in any
certificate, agreement, instrument, or other document made or delivered pursuant
to or in connection with any Loan Document proves to have been incorrect when
made in any material respect; or
     (d) (i) Holdings or any of its Subsidiaries (1) fails to pay the principal,
or any principal installment, or any present or future Debt for borrowed money,
or any guaranty of present or future Debt for borrowed money, within 10 days of
the date when due (or within any longer stated grace period), whether at the
stated maturity, upon acceleration, by reason of required prepayment or
otherwise in excess of $50,000,000, or (2) fails to perform or observe any other
term, covenant, or agreement on its part to be performed or observed in
connection with any present or future Debt for borrowed money, or any guaranty
of present or future Debt for borrowed money, in excess of $50,000,000, if as a
result of such failure any holder or holders thereof (or an agent or trustee on
its or their behalf) has the right to declare it due before the date on which it
otherwise would become due, or (ii) any default or event of default pursuant to
that certain First Amended and Restated Revolving Credit Agreement, dated as of
August 10, 2007, by and among Holdings, the lenders party thereto, Citicorp USA,
Inc., as administrative agent, Bank of America, as syndication agent, and
Citigroup Global Markets Inc. and Banc of America Securities LLC, as joint lead
arrangers; or
     (e) any Loan Document, at any time after its execution and delivery and for
any reason other than the agreement of the Lenders or satisfaction in full of
all the Obligations, ceases to be in full force and effect or is declared by a
court of competent jurisdiction to be null and void, invalid, or unenforceable
in any respect which is, in the reasonable opinion of the Majority Lenders,
materially adverse to the interest of the Lenders; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document; or
     (f) a final judgment against Holdings or any of its Subsidiaries is entered
for the payment of money in excess of $50,000,000, and remains unsatisfied
without procurement of a stay of execution for 45 days after the date of entry
of judgment or in any event later than five days prior to the date of any
proposed sale under such judgment; or
     (g) Holdings, any Domestic Subsidiary or any Significant Subsidiary is the
subject of an order for relief by a bankruptcy court, or is unable or admits in
writing its inability

39



--------------------------------------------------------------------------------



 



to pay its debts as they mature, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
for it or for all or any part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, or similar officer is
appointed without the application or consent of that entity and the appointment
continues undischarged or unstayed for 60 days; or institutes or consents to any
bankruptcy, proposal in bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, custodianship, conservatorship, liquidation,
rehabilitation, or similar proceeding relating to it or to all or any part of
its property under the laws of any jurisdiction; or any similar proceeding is
instituted without the consent of that entity and continues undismissed or
unstayed for 60 days; or any judgment, writ, warrant of attachment or execution,
or similar process is issued or levied against all or any part of the property
of any such entity in an amount in excess of 10% of the total assets of such
entity, and is not released, vacated, or fully bonded within sixty (60) days
after its issue or levy, or Holdings, any Domestic Subsidiary or any Significant
Subsidiary shall take any corporate action to authorize any of the actions set
forth above in this subsection (g).
     8.02 Remedies upon Event of Default. (a) Upon the occurrence of any Event
of Default (other than an Event of Default described in Section 8.01(g)):
(i) all commitments to make Loans may be terminated by the Majority Lenders
without notice to or demand upon the Borrower, which are expressly waived by the
Borrower and (ii) the Majority Lenders may declare the unpaid principal of or
unperformed balance of all Obligations due to the Lenders hereunder, all
interest accrued and unpaid thereon, and all other amounts payable under the
Loan Documents to be forthwith due and payable, whereupon the same shall become
and be forthwith due and payable, without protest, presentment, notice of
dishonor, demand, or further notice of any kind, all of which are expressly
waived by the Borrower.
     (b) Upon the occurrence of any Event of Default described in
Section 8.01(g): (i) all commitments to make Loans shall terminate without
notice to or demand upon the Borrower, which are expressly waived by the
Borrower; and (ii) the unpaid principal of or unperformed balance of all
Obligations due to the Lenders hereunder, and all interest accrued and unpaid on
such Obligations shall be forthwith due and payable, without protest,
presentment, notice of dishonor, demand, or further notice of any kind, all of
which are expressly waived by the Borrower.
     (c) Upon the occurrence of an Event of Default and acceleration of the
unpaid principal of or unperformed balance of all Obligations due to the Lenders
hereunder, as provided in Sections 8.02(a) or (b), the Administrative Agent and
the Lenders, or any of them, without notice to or demand upon the Borrower,
which are expressly waived by the Borrower, may proceed to protect, exercise,
and enforce their rights and remedies under the Loan Documents against the
Borrower and such other rights and remedies as are provided by law or equity.
The order and manner in which the rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents and otherwise may be protected,
exercised, or enforced shall be determined by the Majority Lenders.
     (d) All payments received by the Administrative Agent and the Lenders, or
any of them, shall be applied: first to the costs and expenses (including
attorneys fees and disbursements) of the Administrative Agent, acting as
Administrative Agent, and of the Lenders;

40



--------------------------------------------------------------------------------



 



and thereafter to the Lenders pro rata according to the unpaid principal amount
of the Loans held by each Lender. Regardless of how any Lender may treat the
payments for the purpose of its own accounting, for the purpose of computing the
Borrower’s Obligations hereunder, the payments shall be applied: first, to the
payment of accrued and unpaid fees provided for hereunder and interest on all
Obligations to and including the date of such application; second, to the
ratable payment of the unpaid principal of all Loans; and third, to the payment
of all other amounts then owing to the Lenders under the Loan Documents. No
application of the payments will cure any Event of Default or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents or prevent the exercise, or continued exercise, of rights or remedies
of the Administrative Agent or Lenders hereunder or under applicable Laws.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. (a) Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any of its Subsidiaries or other
Affiliates as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any

41



--------------------------------------------------------------------------------



 



action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.

42



--------------------------------------------------------------------------------



 



The Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Majority Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers listed on the cover page hereof shall have any
powers, duties or

43



--------------------------------------------------------------------------------



 



responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 11.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
ARTICLE X
CONTINUING GUARANTY
     10.01 Guaranty. Holdings hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Guarantied Parties, arising hereunder and under the other Loan Documents
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Guarantied Parties in connection with

44



--------------------------------------------------------------------------------



 



the collection or enforcement thereof). The Administrative Agent’s books and
records showing the amount of the Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon Holdings, and conclusive for
the purpose of establishing the amount of the Obligations. This Guaranty shall
not be affected by the validity, regularity or enforceability of the Obligations
or any instrument or agreement evidencing any Obligations, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of Holdings under this Guaranty, and Holdings hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.
     10.02 Rights of Lenders. Holdings consents and agrees that the Guarantied
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; and (c) release or substitute one or more of any endorsers or other
guarantors of any of the Obligations. Without limiting the generality of the
foregoing, Holdings consents to the taking of, or failure to take, any action
which might in any manner or to any extent vary the risks of Holdings under this
Guaranty or which, but for this provision, might operate as a discharge of
Holdings.
     10.03 Certain Waivers. Holdings waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Guarantied Party) of the liability of the Borrower; (b) any defense based on any
claim that Holdings’ obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting Holdings’
liability hereunder; (d) any right to proceed against the Borrower, proceed
against or exhaust any security for the Obligations, or pursue any other remedy
in the power of any Guarantied Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Guarantied
Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. Holdings
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations. Holdings waives any rights and defenses that are or
may become available to Holdings by reason of §§ 2787 to 2855, inclusive, and §§
2899 and 3433 of the California Civil Code.
     10.04 Obligations Independent. The obligations of Holdings hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against Holdings to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.
     10.05 Subrogation. Holdings shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes

45



--------------------------------------------------------------------------------



 



under this Guaranty until all of the Obligations and any amounts payable under
this Guaranty have been indefeasibly paid and performed in full and the
Commitments and the Loans are terminated. If any amounts are paid to Holdings in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Guarantied Parties and shall forthwith be paid to the
Guarantied Parties to reduce the amount of the Obligations, whether matured or
unmatured.
     10.06 Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Loans are terminated. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or Holdings is made, or any
of the Guarantied Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Guarantied Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Guarantied Parties are in possession of or
have released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of Holdings under this paragraph shall
survive termination of this Guaranty.
     10.07 Subordination. Until the Commitments have been terminated and the
Obligations indefeasibly repaid, satisfied or discharged in full, Holdings
hereby subordinates the payment of all obligations and Debt of the Borrower
owing to Holdings, whether now existing or hereafter arising, including but not
limited to any obligation of the Borrower to Holdings as subrogee of the
Guarantied Parties or resulting from Holdings’ performance under this Guaranty,
to the indefeasible payment in full in cash of all Obligations. If the
Guarantied Parties so request, any such obligation or Debt of the Borrower to
Holdings shall be enforced and performance received by Holdings as trustee for
the Guarantied Parties and the proceeds thereof shall be paid over to the
Guarantied Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of Holdings under this Guaranty.
     10.08 Stay of Acceleration. If acceleration of the time for payment of any
of the Obligations is stayed, in connection with any case commenced by or
against Holdings or the Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by Holdings immediately upon demand by
the Guarantied Parties.
     10.09 Condition of the Borrower. Holdings acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as Holdings requires, and that none of the Guarantied Parties has any duty, and
Holdings is not relying on the Guarantied Parties at any time, to disclose to
Holdings any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (Holdings waiving any duty on
the part of the Guarantied Parties to disclose such information and any defense
relating to the failure to provide the same).

46



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANENOUS
     11.01 Amendments, Etc. No amendment, modification, supplement, termination,
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom, may
in any event be effective unless in writing signed by the Administrative Agent
with the written approval of the Majority Lenders, and then only in the specific
instance and for the specific purpose given; and without the approval in writing
of all the Lenders, no amendment, modification, supplement, termination, waiver,
or consent may be effective:
     (a) to reduce the principal of, or the amount of principal, principal
prepayments, or the rate of interest payable on, any Obligation or increase the
amount of any Commitment or decrease the amount of any fee payable to any
Lender;
     (b) to postpone any date fixed for any payment of principal of, prepayment
of principal of, or any installment of interest on, any Obligation or any
installment of any fee or to extend the term of any Commitment;
     (c) to amend or modify the provisions of (i) the definitions of
“Commitment” or “Majority Lenders” in Section 1.01, or (ii) this Section 11.01,
Sections 2.11, 11.08 or 11.17 or Article VIII;
     (d) to amend or modify any provision of this Agreement that expressly
requires the consent or approval of all the Lenders; or
     (e) to release the Guaranty;
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Majority
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document. Any
amendment, modification, supplement, termination, waiver or consent pursuant to
this Section 11.01 shall apply equally to and be binding upon, all of the
Lenders. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
     11.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by e-mail or telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

47



--------------------------------------------------------------------------------



 



     (i) if to Holdings, the Borrower or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender or any
other Person for losses, claims, damages, liabilities

48



--------------------------------------------------------------------------------



 



or expenses of any kind (whether in tort, contract or otherwise) arising out of
the Borrower’s or the Administrative Agent’s transmission of Loan Party
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Holdings, the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of Holdings, the Borrower, and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
     11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facility provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be

49



--------------------------------------------------------------------------------



 



consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) from and against: (i) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any Person (other
than the Administrative Agent or any Lender) relating directly or indirectly to
a claim, demand, action or cause of action that such Person asserts or may
assert against the Borrower, any Affiliate of the Borrower or any of their
respective officers or directors which arises out of or in connection with the
Loan Documents, the use of Loan proceeds or the transactions contemplated
thereby; (ii) any and all claims, demands, actions or causes of action that may
at any time (including at any time following repayment of the Obligations and
the resignation or removal of the Administrative Agent or the replacement of any
Lender) be asserted or imposed against any Indemnitee, arising out of or
relating to, the Loan Documents, any predecessor loan documents, the
Commitments, the use or contemplated use of the proceeds of any Loan, or the
relationship of the Borrower, the Administrative Agent, and the Lenders under
this Agreement or any other Loan Document; (iii) any administrative or
investigative proceeding by any Governmental Authority arising out of or related
to a claim, demand, action or cause of action described in subsection (i) or
(ii) above; and (iv) any and all liabilities (including liabilities under
indemnities), losses, damages, penalties, costs or expenses (including, without
limitation, attorney’s fees and disbursements and the allocated cost of in-house
counsel) that any Indemnitee suffers or incurs as a result of the assertion of
any foregoing claim, demand, action, cause of action or proceeding, or as a
result of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, and whether or not an Indemnitee
is a party to such claim, demand, action, cause of action or proceeding;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
costs or expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is

50



--------------------------------------------------------------------------------



 



sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.
     11.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, or any Lender, or the
Administrative Agent, or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
     11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower

51



--------------------------------------------------------------------------------



 



nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign, with, so
long as no Event of Default has occurred and is continuing, the consent of the
Borrower (which consent may be given or withheld in the Borrower’s sole
discretion) to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that (i) except in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, or that is in an integral multiple of $1,000,000 in excess thereof,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
to be within the discretion of the consenting party), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, (iii) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (which fee shall not be
payable by the Borrower) and (iv) no consent of the Borrower shall be required
if the proposed assignment is to another Lender, an Affiliate of a Lender or an
Approved Fund with respect to a Lender unless as a result of such assignment,
the Borrower would incur an additional cost pursuant to Section 3.04, but the
assigning Lender shall give the Administrative Agent and the Borrower written
notice thereof. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note

52



--------------------------------------------------------------------------------



 



to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 11.06(d).
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of its Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that would (x) postpone any date upon
which any payment of money is to be paid to such Participant or (y) reduce the
principal, interest, fees or other amounts payable to such Participant. Subject
to subsection (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.06(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.11 as though
it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

53



--------------------------------------------------------------------------------



 



     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates, legal counsel, accountants, and other professional
advisors provided that such advisors and Affiliates are obliged to hold such
Information in confidence, (b) to regulatory officials having jurisdiction over
it or its Affiliates, (c) as required by law or legal process or in connection
with any legal proceeding to which it is a party provided that the Borrower is
notified prior to or concurrently with any such disclosure to the extent legally
permissible, (d) to the Administrative Agent or another Lender, and (e) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. This Agreement, and other confidential
information as approved by the Borrower at the time, may be disclosed, subject
to an agreement containing provisions substantially the same as those of this
Section 11.07, to any Participants, Eligible Assignees, potential Participants
or potential Eligible Assignees.
     For purposes of this Section, “Information” means all confidential
information received from any Loan Party or any of its Subsidiaries relating to
any Loan Party or any of its Subsidiaries or their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party or any
of its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning any Loan
Party or any of its Subsidiaries, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

54



--------------------------------------------------------------------------------



 



     11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or Holdings
against any and all of the obligations of the Borrower or Holdings now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or Holdings may be contingent or unmatured or are owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
     11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the

55



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any extension of credit, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.
     11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

56



--------------------------------------------------------------------------------



 



     11.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
LOS ANGELES COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
     11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS

57



--------------------------------------------------------------------------------



 



AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.16 California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
11.04, the Borrower shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.
     11.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers, are arm’s-length commercial transactions between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Joint Lead Arrangers, on the other hand, (B) each
of the Borrower and Holdings has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Joint Lead
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, Holdings
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Joint Lead Arrangers has any obligation to the
Borrower, Holdings or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Joint Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, Holdings and their respective Affiliates, and neither the
Administrative Agent nor the Joint Lead Arrangers has any obligation to disclose
any of such interests to the Borrower, Holdings or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
Holdings hereby waives and releases any claims that it may have against the

58



--------------------------------------------------------------------------------



 



Administrative Agent and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     11.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.
[Remainder of page intentionally left blank.]

59



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  AVERY DENNISON OFFICE PRODUCTS COMPANY, as the Borrower    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           
 
                AVERY DENNISON CORPORATION, as Holdings, as guarantor    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

S-1



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as
Administrative Agent    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

S-2



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

S-3



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES

                              Pro Rata Bank   Commitment   Share of Commitment
Bank of America, N.A.
  $ 49,500,000       12.375000000 %
JPMorgan Chase Bank, N.A.
  $ 49,500,000       12.375000000 %
Barclays Bank PLC
  $ 47,000,000       11.750000000 %
Citicorp USA, Inc.
  $ 47,000,000       11.750000000 %
Wachovia Bank, N.A.
  $ 47,000,000       11.750000000 %
Bank of China, New York Branch
  $ 20,000,000       5.000000000 %
Bank of China, Los Angeles Branch
  $ 10,000,000       2.500000000 %
ABM AMRO Bank N.V.
  $ 25,000,000       6.250000000 %
Sumitomo Mitsui Banking Corporation
  $ 25,000,000       6.250000000 %
First Hawaiian Bank
  $ 15,000,000       3.750000000 %
HSBC Bank USA, National Association
  $ 15,000,000       3.750000000 %
Standard Chartered Bank
  $ 15,000,000       3.750000000 %
Wells Fargo Bank, N.A.
  $ 15,000,000       3.750000000 %
E. Sun Commercial Bank, Ltd., Los Angeles Branch
  $ 10,000,000       2.500000000 %
Malayan Banking Berhad
  $ 10,000,000       2.500000000 %
Total
  $ 400,000,000       100.000000000 %

Schedule 2.01-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.04
SUBSIDIARIES

                  JURISDICTION         IN WHICH     SUBSIDIARY   ORGANIZED
1.
  A.V. CHEMIE GMBH   SWITZERLAND
2.
  ADC PHILIPPINES, INC.   PHILIPPINES
3.
  ADESPAN S.R.L.   ITALY
4.
  ADESPAN U.K. LIMITED   UNITED KINGDOM
5.
  AUSTRACOTE PTY LTD.   AUSTRALIA
6.
  AVERY (CHINA) COMPANY LIMITED   CHINA
7.
  AVERY CORP.   U.S.A.
8.
  AVERY DE MEXICO S.A. DE C.V.   MEXICO
9.
  AVERY DENNISON HOLDINGS (MALTA) LIMITED   MALTA
10.
  AVERY DENNISON (ASIA) HOLDINGS LIMITED   MAURITIUS
11.
  AVERY DENNISON (BANGLADESH) LTD.   BANGLADESH
12.
  AVERY DENNISON (FIJI) LIMITED   FIJI
13.
  AVERY DENNISON (FUZHOU) CONVERTED PRODUCTS LIMITED   CHINA
14.
  AVERY DENNISON (GUANGZHOU) CO. LTD.   CHINA
15.
  AVERY DENNISON (GUANGZHOU) CONVERTED PRODUCTS LIMITED   CHINA
16.
  AVERY DENNISON (HONG KONG) LIMITED   HONG KONG
17.
  AVERY DENNISON (INDIA) PRIVATE LIMITED   INDIA
18.
  AVERY DENNISON (IRELAND) LIMITED   IRELAND
19.
  AVERY DENNISON (KUNSHAN) CO., LIMITED   CHINA
20.
  AVERY DENNISON (MALAYSIA) SDN. BHD.   MALAYSIA
21.
  AVERY DENNISON (QINGDAO) CONVERTED PRODUCTS LIMITED   CHINA
22.
  AVERY DENNISON (SUZHOU) CO. LIMITED   CHINA
23.
  AVERY DENNISON (THAILAND) LTD.   THAILAND
24.
  AVERY DENNISON (VIETNAM) LIMITED   VIETNAM
25.
  AVERY DENNISON AUSTRALIA GROUP HOLDINGS PTY LIMITED   AUSTRALIA
26.
  AVERY DENNISON AUSTRALIA INTERNATIONAL HOLDINGS PTY LTD.   AUSTRALIA
27.
  AVERY DENNISON AUSTRALIA PTY LTD.   AUSTRALIA
28.
  AVERY DENNISON BELGIE BVBA   BELGIUM
29.
  AVERY DENNISON BV   NETHERLANDS
30.
  AVERY DENNISON C.A.   VENEZUELA
31.
  AVERY DENNISON CANADA INC.   CANADA
32.
  AVERY DENNISON CHILE S.A.   CHILE
33.
  AVERY DENNISON COLOMBIA S. A.   COLOMBIA
34.
  AVERY DENNISON CONVERTED PRODUCTS DE MEXICO, S.A. DE C.V.   MEXICO
35.
  AVERY DENNISON CONVERTED PRODUCTS EL SALVADOR S. A. DE C. V.   EL SALVADOR
36.
  AVERY DENNISON COORDINATION CENTER BVBA   BELGIUM
37.
  AVERY DENNISON DE ARGENTINA S.A.   ARGENTINA
38.
  AVERY DENNISON DEUTSCHLAND GMBH   GERMANY
39.
  AVERY DENNISON DO BRASIL LTDA.   BRAZIL
40.
  AVERY DENNISON ETIKET TICARET LIMITED SIRKETI   TURKEY
41.
  AVERY DENNISON EUROPE HOLDING (DEUTSCHLAND) GMBH & CO KG   GERMANY

Schedule 5.04-1

 



--------------------------------------------------------------------------------



 



                  JURISDICTION         IN WHICH     SUBSIDIARY   ORGANIZED
42.
  AVERY DENNISON FINANCE BELGIUM BVBA   BELGIUM
43.
  AVERY DENNISON FINANCE FRANCE S. A. S.   FRANCE
44.
  AVERY DENNISON FINANCE GERMANY GMBH   GERMANY
45.
  AVERY DENNISON FINANCE LUXEMBOURG II SARL   LUXEMBOURG
46.
  AVERY DENNISON FINANCE LUXEMBOURG S. A. R. L.   LUXEMBOURG
47.
  AVERY DENNISON FOUNDATION   U.S.A.
48.
  AVERY DENNISON FRANCE S.A.S.   FRANCE
49.
  AVERY DENNISON G HOLDINGS I COMPANY   U.S.A.
50.
  AVERY DENNISON G HOLDINGS III COMPANY   U.S.A.
51.
  AVERY DENNISON G INVESTMENTS III LIMITED   GIBRALTAR
52.
  AVERY DENNISON G INVESTMENTS V LIMITED   GIBRALTAR
53.
  AVERY DENNISON GROUP DANMARK APS   DENMARK
54.
  AVERY DENNISON GROUP SINGAPORE (PTE) LIMITED   SINGAPORE
55.
  AVERY DENNISON HOLDING & FINANCE THE NETHERLANDS BV   NETHERLANDS
56.
  AVERY DENNISON HOLDING AG   SWITZERLAND
57.
  AVERY DENNISON HOLDING GMBH   GERMANY
58.
  AVERY DENNISON HOLDING LUXEMBOURG S. A. R. L.   LUXEMBOURG
59.
  AVERY DENNISON HOLDINGS LIMITED   AUSTRALIA
60.
  AVERY DENNISON HOLDINGS NEW ZEALAND LIMITED   NEW ZEALAND
61.
  AVERY DENNISON HONG KONG BV   NETHERLANDS
62.
  AVERY DENNISON HUNGARY LIMITED   HUNGARY
63.
  AVERY DENNISON IBERICA, S.A.   SPAIN
64.
  AVERY DENNISON INVESTMENTS LUXEMBOURG S.A.R.L.   LUXEMBOURG
65.
  AVERY DENNISON INVESTMENTS THE NETHERLANDS BV   NETHERLANDS
66.
  AVERY DENNISON ITALIA S.R.L.   ITALY
67.
  AVERY DENNISON KOREA LIMITED   KOREA
68.
  AVERY DENNISON LUXEMBOURG S.A.R.L.   LUXEMBOURG
69.
  AVERY DENNISON MANAGEMENT GMBH   GERMANY
70.
  AVERY DENNISON MANAGEMENT KGAA   LUXEMBOURG
71.
  AVERY DENNISON MANAGEMENT LUXEMBOURG S.A.R.L.   LUXEMBOURG
72.
  AVERY DENNISON MATERIALS FRANCE S.A.R.L.   FRANCE
73.
  AVERY DENNISON MATERIALS GMBH   GERMANY
74.
  AVERY DENNISON MATERIALS IRELAND LIMITED   IRELAND
75.
  AVERY DENNISON MATERIALS NEDERLAND BV   NETHERLANDS
76.
  AVERY DENNISON MATERIALS NEW ZEALAND LIMITED   NEW ZEALAND
77.
  AVERY DENNISON MATERIALS PTY LIMITED   AUSTRALIA
78.
  AVERY DENNISON MATERIALS SDN BHD   MALAYSIA
79.
  AVERY DENNISON MATERIALS U.K. LIMITED   UNITED KINGDOM
80.
  AVERY DENNISON MOROCCO SARL   MOROCCO
81.
  AVERY DENNISON NETHERLANDS INVESTMENT II B. V.   NETHERLANDS
82.
  AVERY DENNISON NETHERLANDS INVESTMENT III BV   NETHERLANDS
83.
  AVERY DENNISON NETHERLANDS INVESTMENT VI BV   NETHERLANDS
84.
  AVERY DENNISON NORDIC APS   DENMARK
85.
  AVERY DENNISON NORGE A/S   NORWAY
86.
  AVERY DENNISON OFFICE ACCESSORIES U.K. LIMITED   UNITED KINGDOM
87.
  AVERY DENNISON OFFICE PRODUCTS (NZ) LIMITED   NEW ZEALAND
88.
  AVERY DENNISON OFFICE PRODUCTS (PTY.) LTD.   SOUTH AFRICA
89.
  AVERY DENNISON OFFICE PRODUCTS COMPANY   U.S.A.
90.
  AVERY DENNISON OFFICE PRODUCTS DE MEXICO, S.A. DE C.V.   MEXICO
91.
  AVERY DENNISON OFFICE PRODUCTS EUROPE GMBH   SWITZERLAND
92.
  AVERY DENNISON OFFICE PRODUCTS FRANCE S. A. S.   FRANCE
93.
  AVERY DENNISON OFFICE PRODUCTS ITALIA S.R.L.   ITALY
94.
  AVERY DENNISON OFFICE PRODUCTS MANUFACTURING U.K. LTD.   UNITED KINGDOM

Schedule 5.04-2

 



--------------------------------------------------------------------------------



 



                  JURISDICTION         IN WHICH     SUBSIDIARY   ORGANIZED
95.
  AVERY DENNISON OFFICE PRODUCTS PTY LIMITED   AUSTRALIA
96.
  AVERY DENNISON OFFICE PRODUCTS U.K. LTD.   UNITED KINGDOM
97.
  AVERY DENNISON OSTERREICH GMBH   AUSTRIA
98.
  AVERY DENNISON OVERSEAS CORPORATION   U.S.A.
99.
  AVERY DENNISON OVERSEAS CORPORATION (JAPAN BRANCH)   JAPAN
100.
  AVERY DENNISON PENSION TRUSTEE LIMITED   UNITED KINGDOM
101.
  AVERY DENNISON PERU S. R. L.   PERU
102.
  AVERY DENNISON POLSKA SP. Z O.O.   POLAND
103.
  AVERY DENNISON PRAHA SPOL. R. O.   CZECH REPUBLIC
104.
  AVERY DENNISON REFLECTIVES DO BRAZIL LTDA.   BRAZIL
105.
  AVERY DENNISON RETAIL INFORMATION SERVICES DE MEXICO, S. A. DE C.V.   MEXICO
106.
  AVERY DENNISON RETAIL INFORMATION SERVICES DOMINICAN REPUBLIC, S. A.  
DOMINICAN REPUBLIC
107.
  AVERY DENNISON RETAIL INFORMATION SERVICES GUATEMALA, S. A.   GUATEMALA
108.
  AVERY DENNISON RFID COMPANY   U.S.A.
109.
  AVERY DENNISON RINKE GMBH   GERMANY
110.
  AVERY DENNISON RIS KOREA LTD.   KOREA
111.
  AVERY DENNISON RIS LANKA (PRIVATE) LIMITED   SRI LANKA
112.
  AVERY DENNISON SCANDINAVIA APS   DENMARK
113.
  AVERY DENNISON SCHWEIZ AG   SWITZERLAND
114.
  AVERY DENNISON SECURITY PRINTING EUROPE APS   DENMARK
115.
  AVERY DENNISON SHARED SERVICES, INC.   U.S.A.
116.
  AVERY DENNISON SINGAPORE (PTE) LTD   SINGAPORE
117.
  AVERY DENNISON SOUTH AFRICA (PROPRIETARY) LIMITED   SOUTH AFRICA
118.
  AVERY DENNISON SUOMI OY   FINLAND
119.
  AVERY DENNISON SVERIGE AB   SWEDEN
120.
  AVERY DENNISON SYSTEMES D’ETIQUETAGE FRANCE S.A.S.   FRANCE
121.
  AVERY DENNISON TAIWAN LIMITED   TAIWAN
122.
  AVERY DENNISON U.K. LIMITED   UNITED KINGDOM
123.
  AVERY DENNISON VERMOGENSVERWALTUNGS GMBH & CO K.G.   GERMANY
124.
  AVERY DENNISON ZWECKFORM AUSTRIA GMBH   AUSTRIA
125.
  AVERY DENNISON ZWECKFORM OFFICE PRODUCTS EUROPE GMBH   GERMANY
126.
  AVERY DENNISON ZWECKFORM OFFICE PRODUCTS
MANUFACTURING GMBH   GERMANY
127.
  AVERY DENNISON ZWECKFORM UNTERSTUTZUNGSKASSE GMBH   GERMANY
128.
  AVERY DENNISON, S.A. DE C.V.   MEXICO
129.
  AVERY DENNISON-MAXELL K. K.   JAPAN
130.
  AVERY GRAPHIC SYSTEMS, INC.   U.S.A.
131.
  AVERY GUIDEX LIMITED   UNITED KINGDOM
132.
  AVERY HOLDING LIMITED   UNITED KINGDOM
133.
  AVERY HOLDING S.A.S.   FRANCE
134.
  AVERY OFFICE PRODUCTS PUERTO RICO LLC   PUERTO RICO
135.
  AVERY PACIFIC LLC   U.S.A.
136.
  AVERY PROPERTIES PTY. LIMITED   AUSTRALIA
137.
  AVERY, INC.   U.S.A.
138.
  DENNISON COMERCIO, IMPORTACAS E EXPORTACAO LTDA.   BRAZIL
139.
  DENNISON DEVELOPMENT ASSOCIATES   U.S.A.
140.
  DENNISON INTERNATIONAL COMPANY   U.S.A.
141.
  DENNISON MANUFACTURING COMPANY   U.S.A.
142.
  INDUSTRIAL DE MARCAS LTDA   COLOMBIA
143.
  JAC (U.K.) LIMITED   UNITED KINGDOM

Schedule 5.04-3

 



--------------------------------------------------------------------------------



 



                  JURISDICTION         IN WHICH     SUBSIDIARY   ORGANIZED
144.
  JAC ASIA PACIFIC PTY LTD.   AUSTRALIA
145.
  JAC ASIA PACIFIC SDN BHD   MALAYSIA
146.
  JAC AUSTRALIA PTY LTD.   AUSTRALIA
147.
  JAC CARIBE C.S.Z.   DOMINICAN REPUBLIC
148.
  JAC DO BRASIL LTDA.   BRAZIL
149.
  JAC NEW ZEALAND LIMITED   NEW ZEALAND
150.
  JACKSTADT FRANCE S.N.C.   FRANCE
151.
  JACKSTADT FRANCE SARL   FRANCE
152.
  JACKSTADT GMBH   GERMANY
153.
  JACKSTADT SOUTH AFRICA (PTY) LTD.   SOUTH AFRICA
154.
  JACKSTADT VERMOGENSVERWALTUNGS GMBH   GERMANY
155.
  L&E AMERICAS SERVICIOS, S. A. DE C.V.   MEXICO
156.
  L&E PACKAGING FAR EAST LIMITED   HONG KONG
157.
  MODERN MARK INTERNATIONAL LIMITED   HONG KONG
158.
  MONARCH INDUSTRIES, INC.   U.S.A.
159.
  PT AVERY DENNISON INDONESIA   INDONESIA
160.
  PT AVERY DENNISON PACKAGING INDONESIA   INDONESIA
161.
  RF IDENTICS, INC.   U.S.A.
162.
  RINKE DIS TISCARET LTD (SIRKETI)   TURKEY
163.
  RINKE ETIKET SERVIS SANAYI VE TICARET LTD SIRKETI   TURKEY
164.
  RINKE FAR EAST LTD   HONG KONG
165.
  RIPRO FAR EAST LTD   HONG KONG
166.
  RVL AMERICAS, S DE R.L. DE C.V.   MEXICO
167.
  RVL CENTRAL AMERICA, S. A.   GUATEMALA
168.
  RVL PACKAGING FAR EAST LIMITED   HONG KONG
169.
  RVL PACKAGING INDIA PRIVATE LIMITED   INDIA
170.
  RVL PACKAGING MIDDLE EAST F.Z.C.   UNITED ARAB EMIRATES
171.
  RVL PACKAGING SINGAPORE PTE LTD.   SINGAPORE
172.
  RVL PACKAGING TAIWAN LTD.   TAIWAN
173.
  RVL PACKAGING, INC.   U.S.A.
174.
  RVL PHILIPPINES, INC.   PHILIPPINES
175.
  RVL PRINTED LABEL FAR EAST LIMITED   HONG KONG
176.
  RVL PRINTED LABELS, LLC   U.S.A.
177.
  RVL SERVICE, S. DE R. L. DE C. V.   MEXICO
178.
  SECURITY PRINTING DIVISION, INC.   U.S.A.
179.
  STIMSONITE AUSTRALIA PTY LIMITED   AUSTRALIA
180.
  TIADECO PARTICIPACOES, LTDA.   BRAZIL
181.
  UNIVERSAL PACKAGING & DESIGN, LTD.   HONG KONG
182.
  WORLDWIDE RISK INSURANCE, INC.   U.S.A.

Schedule 5.04-4

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.09
LITIGATION
Avery Dennison Corporation (the “Company”) has been designated by the U.S.
Environmental Protection Agency (“EPA”) and/or other responsible state agencies
as a potentially responsible party (“PRP”) at eighteen waste disposal or waste
recycling sites, including Paxar Corporation sites, which are the subject of
separate investigations or proceedings concerning alleged soil and/or
groundwater contamination and for which no settlement of the Company’s liability
has been agreed. The Company is participating with other PRPs at such sites, and
anticipates that its share of cleanup costs will be determined pursuant to
remedial agreements entered into in the normal course of negotiations with the
EPA or other governmental authorities.
The Company has accrued liabilities for these and certain other sites, including
sites in which governmental agencies have designated the Company as a PRP, where
it is probable that a loss will be incurred and the cost or amount of loss can
be reasonably estimated. However, because of the uncertainties associated with
environmental assessment and remediation activities, future expense to remediate
the currently identified sites and any sites which could be identified in the
future for cleanup could be higher than the liability currently accrued.
During the third quarter of 2006, the Company recognized additional liability of
$13 million for estimated environmental remediation costs for a former operating
facility, for which $2 million had been accrued in the second quarter of 2006.
Of the amount accrued, which represented the lower end of the current estimated
range of $15 million to $17 million for costs expected to be incurred,
approximately $9 million remained accrued as of September 29, 2007. Management
considered additional information provided by outside consultants in revising
its previous estimates of expected costs. This estimate could change depending
on various factors such as modification of currently planned remedial actions,
changes in the site conditions, a change in the estimated time to complete
remediation, changes in laws and regulations affecting remediation requirements
and other factors.
Other amounts currently accrued are not significant to the consolidated
financial position of the Company and, based upon current information,
management believes it is unlikely that the final resolution of these matters
will significantly impact the Company’s consolidated financial position, results
of operations or cash flows.
On April 24, 2003, Sentry Business Products, Inc. filed a purported class action
on behalf of direct purchasers of label stock in the United States District
Court for the Northern District of Illinois against the Company, UPM, Bemis and
certain of their subsidiaries seeking treble damages and other relief for
alleged unlawful competitive practices. Ten similar complaints were filed in
various federal district courts. In November 2003, the cases were transferred to
the United States District Court for the Middle District of Pennsylvania and
consolidated for pretrial purposes. Plaintiffs filed a consolidated complaint on
February 16, 2004, which the Company answered on March 31, 2004. On April 14,
2004, the court separated the proceedings as to class certification and merits
discovery, and limited the initial phase of discovery to the issue of the
appropriateness of class certification. On January 4, 2006, plaintiffs filed an
amended complaint. On January 20, 2006, the Company filed an answer to the
amended complaint. On August 14, 2006,
Schedule 5.09-1

 



--------------------------------------------------------------------------------



 



the plaintiffs moved to certify a proposed class. The Company and other
defendants opposed this motion. Following multiple rounds of briefing, the Court
substantially granted plaintiffs’ motion on November 19, 2007. The Company and
other defendants petitioned the United States Court of Appeals for the Third
Circuit for interlocutory review of the Court’s decision on December 4, 2007.
The petition is still pending. Merits discovery has not commenced in the
District Court. The Company intends to defend these matters vigorously in the
District Court and in the Third Circuit if review is granted.
On May 6, 2003, Sekuk Global Enterprises filed a purported stockholder class
action in the United States District Court for the Central District of
California against the Company and Messrs. Neal, O’Bryant and Skovran (then CEO,
CFO and Controller, respectively) seeking damages and other relief for alleged
disclosure violations pertaining to alleged unlawful competitive practices.
Subsequently, another similar action was filed in the same court. On
September 24, 2003, the court appointed a lead plaintiff, approved lead and
liaison counsel and ordered the two actions consolidated as the “In Re Avery
Dennison Corporation Securities Litigation.” Pursuant to court order and the
parties’ stipulation, plaintiff filed a consolidated complaint in
mid-February 2004. The court approved a briefing schedule for defendants’ motion
to dismiss the consolidated complaint, with a contemplated hearing date in
June 2004. In January 2004, the parties stipulated to stay the consolidated
action, including the proposed briefing schedule, pending the outcome of the
government investigation of alleged anticompetitive conduct by the Company. The
court approved the parties’ stipulation to stay the consolidated actions. On
January 17, 2007, the plaintiffs voluntarily dismissed the consolidated
complaint without prejudice.
On May 21, 2003, The Harman Press filed in the Superior Court for the County of
Los Angeles, California, a purported class action on behalf of indirect
purchasers of label stock against the Company, UPM and UPM’s subsidiary Raflatac
(“Raflatac”), seeking treble damages and other relief for alleged unlawful
competitive practices, essentially repeating the underlying allegations of the
DOJ Merger Complaint. Three similar complaints were filed in various California
courts. In November 2003, on petition from the parties, the California Judicial
Council ordered the cases be coordinated for pretrial purposes. The cases were
assigned to a coordination trial judge in the Superior Court for the City and
County of San Francisco on March 30, 2004. On January 21, 2005, American
International Distribution Corporation filed a purported class action on behalf
of indirect purchasers in the Superior Court for Chittenden County, Vermont.
Similar actions were filed by Richard Wrobel, on February 16, 2005, in the
District Court of Johnson County, Kansas; and by Chad and Terry Muzzey, on
February 16, 2005 in the District Court of Scotts Bluff County, Nebraska. On
February 17, 2005, Judy Benson filed a purported multi-state class action on
behalf of indirect purchasers in the Circuit Court for Cocke County, Tennessee.
The Vermont, Kansas and Nebraska cases are currently stayed. The Company intends
to defend these matters vigorously.
On August 18, 2005, the Australian Competition and Consumer Commission notified
two of the Company’s subsidiaries, Avery Dennison Material Pty Limited and Avery
Dennison Australia Pty Ltd, that it was seeking information in connection with a
label stock investigation. The Company is cooperating with the investigation.
Schedule 5.09-2

 



--------------------------------------------------------------------------------



 



The Company has contacted relevant authorities in the U.S. and reported the
results of an internal investigation of potential violations of the U.S. Foreign
Corrupt Practices Act. The transactions at issue were carried out by a small
number of employees of the reflective business in China, and involved, among
other things, impermissible payments or attempted impermissible payments. The
payments or attempted payments and the contracts associated with them appear to
have been relatively minor in amount and of limited duration. As a result, the
Company expects that fines or other penalties may be incurred. While the Company
is unable to predict the financial or operating impact of any such fines or
penalties, the Company believes that its behavior in detecting, investigating,
responding to and voluntarily disclosing these matters to authorities should be
viewed favorably. The Company is also investigating allegations concerning
payments made to customs officials in Indonesia by personnel employed by Paxar,
a company recently acquired by the Company. The investigation is ongoing.
Schedule 5.09-3

 



--------------------------------------------------------------------------------



 



SCHEDULE 11.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
THE BORROWER:

      AVERY DENNISON OFFICE PRODUCTS COMPANY c/o Avery Dennison Corporation 150
North Orange Grove Boulevard Pasadena, California 91103
Attention:
  Karyn E. Rodriguez
 
  Vice President and Treasurer
 
  Telephone: 626-304-2210
 
  Facsimile: 626-304-2319
 
    HOLDINGS:
 
    AVERY DENNISON CORPORATION 150 North Orange Grove Boulevard Pasadena,
California 91103
Attention:
  Karyn E. Rodriguez
 
  Vice President and Treasurer
 
  Telephone: 626-304-2210
 
  Facsimile: 626-304-2319

THE ADMINISTRATIVE AGENT:
Notices (other than Requests for Extensions of Credit):

BANK OF AMERICA, N.A.
800 Fifth Avenue, Floor 32
Seattle, WA 98104
Mail Code: WA1-501-32-37
Attention: Ken Puro
Tel: 206-358-0138
Facsimile: 415-343-0559
Electronic Mail: Ken.Puro@Bankofamerica.com
For Payments and Requests for Extensions of Credit:

BANK OF AMERICA, N.A.
2001 Clayton Road, 2nd Floor
Concord, CA 94520
Mail Code: CA4-702-02-25
Attention: Jesse Phalen
Tel: 925-675-8458
Schedule 11.02-1

 



--------------------------------------------------------------------------------



 



Facsimile: 888-969-9228
Electronic Mail: jesse.c.phalen@bankofamerica.com
Payments:

BANK OF AMERICA
New York, NY
ABA No. 026009593
Account No: 3750836479
Account Name: Corporate FTA
Attention: Jesse Phalen
Reference: Avery Dennison
Schedule 11.02-2

 